Citation Nr: 0301662	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for scar, residuals of 
shell fragment wound, right middle finger, with phalangeal 
deformity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2000 and later RO rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied an increased rating for 
evaluation of scar, residuals of shell fragment wound, right 
middle finger, with phalangeal deformity (hereinafter right 
middle finger injury), currently rated as 10 percent 
disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and fully 
developed by the RO.

2.  The veteran's scar, residuals of shell fragment wound, 
right middle finger, with phalangeal deformity is not 
productive of extremely unfavorable ankylosis analogous to 
amputation of the right middle finger with metacarpal 
resection, more than half the bone lost.


CONCLUSION OF LAW

A rating in excess of 10 percent for scar, residuals of shell 
fragment wound, right middle finger, with phalangeal 
deformity is not warranted. 38 U.S.C.A. 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.72, Diagnostic 
Codes 5154, 5226 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decisions, statement of the case, and supplemental 
statements of the case, as well as other notices issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and the basis for denial of the claim.  
In a letter dated in January 2002, the veteran was notified 
of the VCAA, and of what he could do to assist with his 
claim, and what evidence he needed to substantiate his claim; 
he was given notice of what evidence he needed to submit and 
what evidence VA would try to obtain.  VA examinations were 
scheduled for evaluation of his disabilities, and he and his 
representative have also been given ample opportunity to 
submit additional evidence and written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran argues that the post-operative residuals of a 
right middle finger shell fragment wound are far more 
disabling than the current 10 percent disability evaluation 
indicates.  Service medical records reveal that while in 
combat service, the veteran sustained a shrapnel wound to the 
middle finger at the interphalangeal level, which has been 
rated as 10 percent disabling from 1945, under diagnostic 
code 5226.  In 1999 the veteran filed a claim for an 
increased rating.

The veteran underwent VA examination in February 2000.  He 
reported that he was right-handed, and complained that the 
finger was very uncomfortable.  The examiner noted that the 
veteran was able to write without any difficulty, and signed 
his name legibly.

On examination there was scarring of the right middle finger 
at the interphalangeal joint level.  Upon extension, there 
was a 5 to 10 degrees deformity described as a deviation 
medially at that point.  With arms hanging at his side, the 
distal portion of the middle finger was noted as 5 degrees 
oriented toward the midline.

The veteran's hands were noted as generally arthritic to a 
considerable degree.  He was able to make a fist and did so 
very well with all of his other fingers, but the tip of the 
middle finger could not be brought closer than 4cm to the 
palm.  Range of motion at the metacarpophalangeal level was 
normal at 90 degrees; at the middle joint it was normal at 
110 degrees which was noted as slightly shy of normal 120 
degrees; and active flexion was about 90 degrees.  The distal 
phalangeal joint was noted as expected in a 77 year-old man, 
rather restricted, with flexion of about 20 degrees, which 
the examiner opined was normal for the veteran.

The veteran's grasp was normal.  He could fan and bring his 
fingers together normally, and touch the tip of thumb to all 
fingertips.  Flexion on hooking the middle finger and pulling 
was equally strong in both hands, with extension somewhat 
weakened, with the joint appearing deformed.  Sensation in 
the finger was normal.

X-rays revealed a narrowed joint deformity of the 
interphalangeal joint of the right middle finger, with an 
associated fracture of the distal portion of the proximal 
phalanx; evidence of moderately severe arthritis throughout 
the hand, especially the distal interphalangeal joints.  Mild 
arthritis of the other joints was noted, with degenerative 
joint disease of the carpal metacarpal area of the hand.

The examiner concluded there was an old injury of the hand 
which had developed degenerative joint disease due to age, 
and which added to the disability of the middle finger.  The 
examiner noted that the veteran has not lost any work for the 
past nine years as a custodian, and opined that the finger 
does not interfere with his activities of daily living, or 
with such light, medium, or heavy work as he could do in 
general.

Diagnosis was shrapnel wound to interphalangeal joint of the 
right middle finger with medial deformity of the distal 
portion and deformity of the appearance of the joint and 
compromise in making a fist with that finger.  By rating 
decision of April 2000, the RO continued the 10 percent 
rating under diagnostic code 5226.

In a February 2000 statement, the veteran asserted that his 
hand was uncomfortable on movement.  He submitted a statement 
and color photographs of the right hand in April 2000.  

The veteran also submitted a letter dated in September 2000 
from his friend who detailed the veteran's military service, 
and described the circumstances of the veteran's finger 
injury in service.

In an October 2000 statement, the veteran asserted that the 
finger hurts on bending, that he had big hands, and that the 
finger caused pain and discomfort.

In a March 2001 VA Form 9 substantive appeal, the veteran 
indicated that he experiences pain and limitation of motion 
due to the middle finger disability, and requested that the 
veteran be re-examined.  The veteran also submitted a letter 
dated in October 2001 in support of his appeal.

The veteran underwent VA examination in December 2001.  He 
complained of weather aches, pain lifting heavy things, pain 
gripping things since his deformed right middle finger gets 
in the way.  He reported work as a custodian.

On objective examination, it was noted that the right third 
distal interphalangeal (DIP) joint was fused in about 20 
degrees of flexion.  The proximal interphalangeal (PIP) joint 
was fused in neutral, and the third metatarsophalangeal [sic] 
joint showed 90 degrees flexion and neutral extension, with 
marked deformity of the right middle finger.  On the left, 
flexion to 90 degrees and extension to neutral was noted for 
the DIP and PIP joints.  X-ray examination showed severe 
deformity of the finger at the PIP joint, with severe 
degenerative joint disease in the DIP joint, which the 
examiner noted was far in excess of anything present 
elsewhere in the hand.  X-ray reports showed severe 
degenerative joint disease in the 1st and 2nd carpometacarpal 
and third proximal and distal interphalangeal joints.
A December 2001 letter from a private physician, with 
accompanying hospital x-ray reports, showed findings of 
degenerative osteoarthritis of the thumb and index finger, 
with a fracture deformity of the proximal and middle phalanx 
of the third finger.

In a May 2002 statement, the veteran reported pain due to the 
service-connected finger injury, and increased pain with 
certain movements.  As to employment, the veteran testified 
that he still puts in a full day of work, but with constant 
pain due to his finger.  He also submitted a statement and 
additional photographs of his hand in July 2002.  Finally, in 
an Informal Hearing Presentation of January 2003, the veteran 
argued for an increased rating, citing to constant daily pain 
in his middle finger while working.

Ratings Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.  A request 
for an increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. §§ 4.1, 4.41.  
However, as in this case, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262. Regulations require that, where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The RO assigned a 10 percent rating for the service- 
connected right middle finger injury in accordance with the 
provisions of the Rating Schedule, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5226.  Under DC 5226 for ankylosis of 
the middle finger, a 10 percent evaluation is the highest 
rating available with either favorable or unfavorable 
ankylosis.  Extremely unfavorable ankylosis of the middle 
finger warrants a rating under Diagnostic Code 5154, which 
pertains to amputations of a finger.

Under Code 5154, a 10 percent evaluation contemplates 
amputation of the middle finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto.  A 
20 percent rating, requires amputation of the middle finger 
with metacarpal resection (more than one-half of the bone 
lost).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation. Ankylosis of 
both the MP and PIP joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis. When only one joint of a digit is ankylosed or 
limited in motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable ankylosis. .  See 38 C.F.R. § 4.71a, 
Multiple Fingers: Favorable Ankylosis, Note 3 (2002).

It is also important to note that under Diagnostic Codes 
5010-5003, traumatic arthritis is rated as degenerative 
arthritis, which analogously is rated under limitation of 
motion of the specific joint.  Thus even if included in the 
veteran's disability picture, (although it was ascribed to 
his age in the evidence of record), it would be encompassed 
in the limitation of motion contemplated in rating for 
ankylosis of the middle finger.

Finally, the Board notes that notice of amendments to the 
rating provisions relating to ankylosis of the fingers has 
been published recently, with the effective date of the 
changes being established as of August 26, 2002.  See 67 Fed. 
Reg. 48,784 (July 26, 2002).  The Board notes that when 
regulations are changed during the course of a veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCREC 3-2000 (April 10, 2000).  Although the instant 
decision is being issued after the effective date of the 
regulatory amendment, the Board notes that neither the old 
nor new criteria would result in a different substantive 
result in this case.

Analysis

Summary of VA clinical findings shows that the veteran's 
service-connected right middle finger is ankylosed at the DIP 
joint, and frozen at 20 degrees of flexion at the PIP joint, 
reflecting ankylosis of the joints of the middle finger of 
the right hand.  Normal range of motion of 90 degrees is 
generally shown at the metacarpophalangeal (MP)joint.  On 
making a fist in February 2000 VA examination, the tip of the 
middle finger could not be brought closer than 4 cm to the 
palm.  The examiner noted the veteran had a normal grasp, 
wrote legibly, and had strength in the service-connected 
middle finger on resistance.  February 2001 VA findings show 
that the finger was fused at the PIP and DIP joints, but the 
veteran was noted to be able to lift heavy objects and grip, 
with subjective complaints of pain. 

After reviewing the evidence, it is the Boards judgment, that 
the right middle finger disability with scar, while certainly 
productive of some impairment, does not at this time satisfy 
the criteria for an evaluation in excess of 10 percent; 
extremely unfavorable ankylosis comparable to amputation of 
the right middle finger with metacarpal resection has not 
been demonstrated.

In this regard, the Board notes that while there is 
substantial limitation of motion of the right middle finger, 
some motion of the finger exists.  Although degenerative 
joint disease was noted, it was noted throughout the hand, 
and ascribed to aging.  The February 2001 VA examiner noted 
that the DIP joint had very severe degenerative joint disease 
far in excess of anything present elsewhere in the hand, and 
that the DIP and PIP joints were frozen.  However, the 
veteran was noted as able to grip and lift heavy objects, and 
the hand was shown to be functional.  The MP joint had normal 
range of motion in both examinations.  Resolving all doubt in 
favor of the veteran, the evidence only supports a finding of 
unfavorable ankylosis and no greater.  Even if the evidence 
were to show unfavorable ankylosis equivalent to amputation, 
(and it does not), a higher rating under the analogous 
criteria for amputation of the middle finger, a higher 20 
percent rating is unwarranted.  Amputation, metacarpal 
resection, or more than one-half the bone lost is not shown.  

The Board recognizes the veteran's complaints of pain, 
however, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. 38 C.F.R. 4.40. Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain associated with his right 
finger, the above-discussed pathology and objective 
observations of the claimant's behavior in VA examinations do 
not satisfy the requirements for a higher evaluation for 
pain, and pain is already contemplated in the rating 
criteria.  Further, since a 10 percent rating under 
diagnostic code 5226 is the maximum schedular rating under 
that code, 38 C.F.R. 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (it is not error to fail to consider 
functional loss due to pain under 38 C.F.R. § 4.40 where the 
claimant is receiving the maximum schedular rating available 
under the appropriate Diagnostic Code).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Board finds that the 
veteran's disability picture is not reflective of extremely 
unfavorable ankylosis under diagnostic code 5154, with 
amputation and more than one-half of the bone lost.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As regards the veteran's scar, there is no evidence showing 
scarring productive of any symptomatology, or that is painful 
or tender on objective demonstration.  Thus, the application 
of a separate disability rating for the veteran's disability 
under Diagnostic Code 7804 (scars which are tender and 
painful on objective demonstration) is unsupported.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra- 
schedular basis. 38 C.F.R. 3.321(b).  The veteran reported 
regular work as a custodian, and that he is not currently 
being treated for any residuals of the right third finger 
injury.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for scar, residuals of shell fragment 
wound, right middle finger, with phalangeal deformity, is 
denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

